United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-3469
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Elmer Lee Wells, Jr.

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                             Submitted: May 5, 2021
                              Filed: May 10, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Elmer Wells, Jr., appeals a within-Guidelines-range sentence of 21 months in
prison for violating the conditions of supervised release. He challenges the
substantive reasonableness of the sentence, and his attorney seeks permission to
withdraw.
       We conclude that Wells’s sentence is substantively reasonable. See United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of
a revocation sentence for an abuse of discretion); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court 1
sufficiently considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a),
3583(e)(3), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006).
Accordingly, we affirm the judgment and grant counsel permission to withdraw.
                        ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
                                         -2-